Title: To Thomas Jefferson from Charles Thomson, 24 February 1808
From: Thomson, Charles
To: Jefferson, Thomas


                  
                     
                     
                        My very dear, long and highly esteemed Friend.
                     Harriton near the Buck tavern on the Lancaster turn pike. Feby 24. 1808
                  
                  I have received your favour of the 11 January, and not only hold myself honoured by it but am exceedingly gratified by your sweet address and kind remembrance of me. Your letter lay many days in the post office, because the post master as he informs me did not know where I lived nor by what route to forward it to me. On receiving it I went to Philadelphia and altered the size proposed for my translation from a quarto to an octavo and have ordered new proposals to be issued accordingly. The work will be comprised in 3 Vol oct of about 600 pages each. It will be printed on a good medium paper with a new type in pica & will I hope be begun in May & finished in the course of the summer.
                  I am thankful to that kind over-ruling Providence which directed my attention to this work. It has kept my mind employed so that I can say I have not during the last 19 years found one hour hang heavy on me. It has also contributed greatly to support me in the trial I had to undergo by the Removal of Mrs. Thomson who departed this life in Septr. last after a long & gradual decline. Mr Dickinson also is gone with whom I have had a long & intimate friendship & with whom I promised myself the pleasure of spending some week in the Spring. In short I seem to be like an old tree stript of its folliage standing in a forest with very few of its own age & growth about it. However I have this to comfort me that there is a plentiful supply of thriving saplings & well grown timber trees to occupy my room & fill up my space when I fall.
                  I do not wonder at your desire to quit labouring in an Augean stable and to turn to subjects more congenial to your mind: yet I confess I should have been well pleased if you could have reconciled your mind to continue another term at the helm. The tempest is brewing and I am apprehensive there will be a storm: Where shall we find a pilot to guide the ship safely among hidden rocks & quicksands, regardless of the peltings of the storm & the venemous shafts of rancorous, envious, ambitious or sordid wretches who stop at nothing so they may accomplish their hellish wiles or gratify their diabolical passions. Our course is between Charybdis & Scylla. We have to do with two great, potent & enraged dominions, which are bent on each other’s ruin & will leave no artifice no wile untried to drag us into their quarrel, and there are I am sorry to say too many among us who will for sinister purposes favour the views & designs of the one or the other. But my hope and trust is that the same over-ruling Providence, which has separated us from them, and which has, in so many instances graciously & wonderfully interposed in our favour during our struggle for Independence, will continue his goodness and baffle their esigns. Indeed from what is past I have a confidence that America though the last will not be the least distinguished among the nations of the earth: And my prayer to God is that it may be distinguished not so much for its wealth and grandeur as for its wisdom, virtue and piety.
                  Accept, my dear friend the affectionate salutation of your old friend
                  
                                       
                            
                            Cha Thomson
                     
                      who is now far advanced in his 79th. year
                        
               